DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20100321497 A1 – hereafter Onishi
	b.	US 20150288948 A1 – hereafter Schamp
	c.	US 20180143306 A1 – hereafter Elooz
	d.	US 20190162953 A1 – hereafter Bretagnol
	e.	US 20190171004 A1 – hereafter d’Essuyage
	f.	US 20160100084 A1- hereafter Schofield
	g. 	US 20170106892 A1 – hereafter Lisseman
	h.	US 20140015977 A1 – hereafter Taylor
	
Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
4.	This Office Action is in response to the application filed on January 11th 2019. Claims 1-5,12, 16-20 are pending examination. Claims 6-11,13-15 are canceled.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 08/03/2020, 01/11/2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
		
Election/Restrictions
6.	Election/restriction requirement has been withdrawn in view of supplemental amendments filed on January 5th 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-5, 12, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10873687 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent US 10,873,687 B2 which defined, an IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: wherein the digital camera has an optic axis in a direction of focus and a horizontal axis that is orthogonal to the optic axis …, claim 1. Furthermore, claims of the Application is broader than the Patent.
Patent US 10,873,687 B2
Application 16/246,002
1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: wherein the digital camera has an optic axis in a direction of focus and a horizontal axis that is orthogonal to the optic axis; at least two mounting substrates arranged adjacent to the digital camera; at least one LED mounted to each of the mounting substrates for radiating the infrared light, wherein a surface of each of the mounting substrates upon which the at least one 


Table 1: Shows the difference in claimed feature of the Patent and the Application.
	Although the Patent does not disclosed, a cover lens positioned to cover the at least one IR LED, wherein the cover lens changes IR radiated by the IR LED from a symmetric pattern into an asymmetric pattern in a manner that prevents emitted infrared radiation from entering into the camera lens. However, before the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize dirty lens cover, and having one or more mechanism such as incorporating a step motor and/or actuators to flip or rotate a camera lens cover and IR LED light source lens cover to protect and clean it from dirt(s), hence acquired clear vision is well-known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-5, 12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al (US 20170106892 A1) in view of Schofiled (US .
Regarding Claim 1, Lisseman disclosed, an infrared (IR) illuminator for providing IR radiation for [a vision camera having a wide-angle lens with a respective wide field of view], comprising: 
an illuminator structure arranged adjacent to [the vision camera] (Lisseman: ¶ 55); at least one IR LED mounted to the illuminator structure (Lisseman: ¶ 55 one or more an infrared IR LED included); and 
[a cover lens positioned to cover] the at least one IR LED (Lisseman: ¶ 55), wherein the cover lens changes IR radiated by the IR LED (Lisseman: ¶ 55) [from a symmetric pattern into an asymmetric pattern] in a manner that prevents emitted infrared radiation from entering into the camera lens (Lisseman: ¶ 10, infrared camera, ¶ 58).
Lisseman does not explicitly disclosed, a vision camera having a wide-angle lens with a respective wide field of view, the vision camera. However Schofield disclosed, a vision camera having a wide-angle lens with a respective wide field of view, the vision camera (Schofield: ¶s 239, 377, 383). Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the teaching of Lisseman, to incorporate a vision camera having a wide-angle lens with a respective wide field of view taught by Schofield. The rationale and motivation would have been to replace the camera with vision camera which included a wide-angle lens for wide-angle viewing of the 
Lisseman and Schofield do not explicitly disclosed, a cover lens positioned to cover. However, Taylor disclosed, a cover lens positioned to cover (Taylor: ¶s 77, 46). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of Lisseman and Schofield to incorporate a lens cover taught by Taylor. The rationale and motivation would have to protect the lenses of the vision camera and IR LED light source from dirt and fog and/or debris is well-known in the art (Taylor: ¶s 54-55).
Lisseman, Schofield and Taylor do not disclosed, a symmetric pattern into an asymmetric pattern. However Schamp disclosed, a symmetric pattern into an asymmetric pattern (Schamp: ¶ 48, 51, 69). Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify the teaching of Lisseman, Schofield and Taylor to incorporate active illumination source (e.g. light source, IR LED), the conic beam may be circular e.g. symmetric width and height and/or elliptical (e.g. asymmetrical) a symmetric pattern into an asymmetric pattern, hence provided safety of the automobile is well-known in the arts (Schamp: ¶s 7-9).
Regarding Claim 6-11 canceled.
Regarding Claim 13-15 canceled.
Regarding Claim 16, is directed to, a method of operating an IR illuminator for a vision camera having a wide-angle lens with a respective wide field of view, associated with the vision camera claimed in claim 1, the substance of the .
Allowable Subject Matter
9.	Claims 2-5, 12, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 2, 2021